DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 05/31/2022
Response to arguments
Claims 1-3, 5-10, 12-15, 19, 23, 26 and 28 have been amended. Claims 16-18, 20-22, 24 and 25 are cancelled. New claims 29-30 are added. 
The previous claims objection to Claims 1, 8, 15, 19 and 23 are withdrawn responding to the amendments to the claim. 
The previous rejection to claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn responding to the amendments to claims 15 and 19. Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 1-5, 19, 23, 26-29 and 30 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are 3GPP TSG-RAN WG2 Meeting #99bis R2-1710322; Title: consideration on SPS and grant-free; Source: ZTE; Agenda Item: 10.3.1.8; Document for: Discussion and Decision; Location and Date: Prague, Czech Republic October 9-13, 2017, consisting of 6-pages; hereinafter “R2-1710322” and Jeon et al. (U.S 2019/0132862). 
 Regarding in claims 1, 8, 15, 19 and 23, R2-1710322 discloses a method for multiple SPS/grant-free configurations with same time domain but different frequency domain resources and UE is configured with multiple SPS/grant-free configurations with same time domain but different frequency domain resources and UL HARQ process is associated to SPS resources, where the HARQ process ID is calculated according to SPS interval, current TTI number of SPS resource and SPS process number and the next available time to performing a new transmission or retransmission by a particular HARQ process that takes place. 
Jeon, discloses an uplink grant in response to an uplink transmission without grant such as for the same HARQ process as the uplink transmission without grant and an uplink grant for a new data transmission may implicitly indicate an ACK for an uplink transmission without grant.
However, none of R2-1710322, Jeon and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “perform a new data transmission or autonomous retransmission with the HARQ process ID at the next available time for the HARQ process ID; if the timer value, T, is shorter than or equal to the total time, T, to cycle through the plurality of HARQ process IDs for SPS UL data transmissions, the wireless device assumes an acknowledgement, ACK, and performs a new transmission after the total time T; and Page 3 of 19Attorney Docket No.: 1557-568PUS (P073512US03) U.S. Patent Application No.: 16/764293 if the timer value, T, is greater than the total time T to cycle through the plurality of HARQ process IDs for SPS UL data transmissions, the wireless device assumes that the SPS UL data transmission associated with the HARQ process ID has been unsuccessful and retransmits at the total time T.” as recited in the context of claim 1, 8, and 23 and relating to “a radio interface configured to receive, from a wireless device, a semi-persistent scheduled, SPS, uplink, UL, data transmission associated with a hybrid automatic repeat request, HARQ, process, a SPS transmission being a transmission performed without a dynamic grant and the HARQ process being one of a plurality of HARQ processes; and processing circuitry configured to: measure a time, T, subsequent to receipt of the SPS UL data transmission; attempt a decoding of the SPS UL data transmission and to not send, to the wireless device, an ACK for the received SPS UL data transmission when the attempted decoding is successful; and receive, after time T has elapsed, for [[the]] a HARQ process identification, ID, one of a new SPS UL data transmission and a retransmission of the previously received SPS UL data transmission with a HARQ process ID selected based on a relationship between time T and a time, T, during which the wireless device cycles through the plurality of HARQ, processes” as recited in the context of claim 15 and 19. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-7, 9-14, 26-29 and 30 depend from claims 1, 8, 15 and 19 are allowed since they depend from allowable claims 1, 8, 15, 19 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/01/2022